PEE OUEIAM.
Upon the first trial the complaint was dismissed, but upon appeal the judgment was reversed, and a new trial ordered upon the ground that the question involved should have been submitted to the jury. 13 App. Div. 101, 43 N. Y. Supp. 313. Upon the second trial the learned trial justice again dismissed the complaint, notwithstanding the fact that the evidence offered was substantially the same as that presented upon the first trial. The law declared by the court on the first appeal is the law of the case. The learned trial justice, for some reason which does not appear, did not see fit to apply the law as there declared.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event.